Smith, Judge.
On March 9,1978, appellant entered a plea of guilty to seven counts of forgery in the first degree. He was sentenced to serve four (4) years on probation. On November 28, 1979, a petition for the revocation of appellant’s probation was filed. The basis for the filing of the revocation petition was a charge that appellant "did unlawfully take without permission, on October 1, 1979 personal property of Hardee’s Food System Corp . . . with the intention of depriving said owner of said property, to-wit: $963.03 in cash.”
In Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), it was held that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966). See also Hill v. State, 238 Ga. 564 (233 SE2d 796) (1977). We find that all of the Anders *455requirements have been met.
Decided April 7, 1980.
Vicki C. Affleck, for appellant.
Harry N. Gordon, District Attorney, for appellee.
As required by the decision in Bethay, we have fully examined the record and transcript to determine whether, in fact, the appeal is frivolous. We find that it is. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed.

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.